Citation Nr: 0912766	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to August 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which, in pertinent part, denied 
service connection for the three issues listed on the title 
page of this decision.

When the case was last before the Board in July 2007, the 
three issues on the title page were remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the July 2007 Board remand, the Veteran underwent 
a VA examination in October 2008.  The report of that 
examination notes that the Veteran was 45 minutes late to the 
exam.  The report also contains nexus opinions regarding the 
claims on appeal.  

Regarding the claim for entitlement to service connection for 
a right shoulder disability, the VA examiner noted that 
clinical exam was negative except that imaging showed a grade 
III acromion, meaning the Veteran has a congenital "hook" 
on the undersurface of her acromion.  If this had been 
aggravated beyond normal progression (the presence of 
acromial condition increases with age) the examiner opined 
that imaging would show an osteophyte or calcification of the 
coraacromial ligament, neither of which were visible on X-
ray.  The VA examiner opined that the Veteran's right 
shoulder disability was not caused by or aggravated by 
military service.  

With regard to the claim for entitlement to service 
connection for headaches, the VA examiner opined that the 
Veteran's morning headaches are most consistent with 
obstructive sleep apnea, which the Veteran is diagnosed with.  
The clinical exam was negative and the examiner opined that 
there is no shoulder or neck injury that exists which would 
cause a headache.  Additionally, the examiner noted that at 
the time of military discharge the Veteran did not report a 
headache condition.  The examiner further indicated that 
there is no evidence of any chronic or disabling condition.  

With regard to the Veteran's claimed low back disability, the 
VA examiner noted that the Veteran has degenerative disk 
narrowing, which is mostly likely due to the Veteran's work 
related duty of having to lift patients onto exam tables.  
The examiner noted that at discharge from the military the 
Veteran did not report a lumbar condition.  The VA examiner 
continued, "[w]ith that in mind, the [V]eteran's lumbar 
spine condition was not caused by or aggravated . . . by her 
military service."  

Since the October 2008 VA exam, the Veteran submitted private 
medical records which document her treatment for migraine 
headaches, right shoulder complaints, and a low back 
disability.  Specifically, a September 2008 private medical 
record from J. A. Wood, M.D., notes that the Veteran has 
musculoskeletal pain and stiffness, which is "as likely as 
not" the result of the injuries the Veteran sustained in 
service.  Dr. Wood went on to state that the conditions wax 
and wane, but without the prior in-service injuries the 
Veteran would not have the ongoing problems that she has.  A 
September 2008 letter from Dr. Wood states that the Veteran 
receives treatment for her musculoskeletal complaints through 
VA, not through Dr. Wood.  However, Dr. Wood opined that 
after examining the Veteran and talking with her, the issues 
as likely as not stem from injuries sustained in service.

Subsequent to the October 2008 VA exam, the Veteran also 
submitted her July 1999 Report of Medical History for 
separation purposes.  This form is not contained in the 
originally obtained service treatment records, and it was not 
available to the October 2008 VA examiner.  The Report of 
Medical History notes that the Veteran indicated that she 
then had, or had previously had, arthritis, rheumatism or 
bursitis, painful or "trick" shoulder or elbow, recurrent 
back pain, and frequent or severe headaches.  In the 
explanation section, the Veteran indicated that she had had 
migraine headaches ever since the birth of her child (during 
active service), shoulder pain since her car wreck, and back 
pain from a strain at work as well as two car wrecks.  The 
physician's summary notes that the Veteran's headaches are 
due to accommodating spasms, which are the result of bifocal 
lenses.  No current problems were noted.  The examiner also 
noted that the shoulder injury and back problems were due to 
a January 1998 motor vehicle accident, but that there was no 
current disability.

The Veteran also submitted a narrative statement describing 
her disagreement with the October 2008 VA examiner's report.  
The Veteran indicated that the VA nurse practitioner who 
conducted the exam explained at the outset that the exam was 
merely a favor and not much time could be spent.  The Veteran 
indicated that the examiner would cut her off when she tried 
to explain her complaints with regard to her claimed 
disabilities and that she was told to give brief answers to 
only the questions asked.  The Veteran stated that she was 
told that only X-rays would be taken even though the Veteran 
felt that an MRI would be more appropriate.  The Veteran 
indicated that the VA examiner's note that the Veteran was 
able to sit through the exam without evidence of discomfort 
was purely false.  The Veteran stated that she is not 
functionally independent in activities of daily living, 
contrary to what is in the report.  The Veteran indicated 
that she repeatedly complained of right shoulder fatigue, 
which occurs as a result of simple tasks such as brushing her 
hair, holding a phone, or writing a letter.  However, the 
report reflects that the Veteran reported no symptoms of 
weakness or lack of endurance with respect to her right 
shoulder.  The Veteran indicated that although the VA 
examiner observed how the shoulder clicked and had a grinding 
feeling on rotation, this was not noted in the report.  With 
regard to her headaches, the Veteran reiterated that she did 
complain about headaches at her service discharge exam.  As 
far as the low back is concerned, the Veteran described her 
symptoms in detail and then noted that despite the examiner's 
statement that there was no tenderness, her back is 
excruciating to touch.  The Veteran also stated that she did 
not injure her back during post-service employment while 
lifting patients on to the exam table.  Rather, she stated 
that she quit her job when the new physician she was working 
for required her to lift patients and she was unable to do 
so.  The Veteran, in part, claims that she injured her back 
lifting a patient while serving on active duty as a corpsman.  
This aspect of the claim was not addressed by the VA 
examiner.  (Notably, the VA examiner indicated that because 
the Veteran was wearing a seatbelt during her motor vehicle 
accident, she would have been protected from a lumbar 
injury.)  Importantly, however, the service treatment records 
show that the Veteran suffered back strain from lifting a 300 
lb. patient in August 1997, and that her motor vehicle 
accident was in December 1997.

While further delay is regrettable, in light of the 
abovementioned information and evidence, the Board finds that 
a new VA examination is necessary in order to resolve these 
contradictions.  It appears that the RO scheduled the Veteran 
for a new VA exam or exams in December 2008; however, due to 
concerns regarding the weather, the Veteran called to cancel 
her exams.  There is no information regarding a follow-up 
inquiry, and there is no reason to believe that absent 
inclement weather, the Veteran would be unwilling to report 
for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the Veteran for the 
disabilities at issue at VA and private 
medical facilities should be obtained.

2. Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present right shoulder disability, 
headache disability, and low back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner. All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present disability as to whether it is at 
least as likely as not (ie., a 50 percent 
or better probability) that the 
disability is etiologically related to 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




